Citation Nr: 1131345	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a bilateral knee disorder.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1964 to July 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in April 2009, at which time it was remanded for additional development.  The development as to service connection for sleep apnea has been completed so that a final decision may be rendered.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the January 2010 VA examination, the examiner found no sleep apnea.  The examiner diagnosed possible nightmare disorder and recommended a mental health examination to determine if a nightmare disorder is connected to the service-connected posttraumatic stress disorder (PTSD).  The matter of this separate possible disorder is referred to the RO for appropriate action.  

The issues of entitlement to service connection for bilateral knee and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence of record does not show that the Veteran has sleep apnea.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006);  38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   December 2005 and March 2006 letters were sent to the Veteran prior to initial adjudication of his claim.  Although the letters did not contain the regulation applicable to secondary service connection, a review of the information of record shows that the essential fairness of the process has been afforded to the Veteran and there is no prejudice to the Veteran in proceeding to adjudication of this claim.  That is, for example, at the time of his hearing in January 2009, he and his representative appeared to be cognizant of what was needed to support the claim.  Additionally, at that time, any additional evidence that might support the claim was considered.  Hearing transcript (T.), pages 16-17.   The record was held open for 30 days so that any additional evidence could be submitted.  T. 19.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Further, although a statement of the case cannot substitute for a notice letter, it is noted that a June 2007 statement of the case (SOC) contained the appropriate regulation.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  All things considered, a reasonable person would understand from the various processes what was needed to prove secondary service connection.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   The Board notes that records from a private physician, Dr. HT, are not of record.  But the private records were for back and knee treatment in 1971 and are unrelated to sleep apnea, and thus need not be obtained.  See 38 C.F.R. § 3.159(c)(1) (stating that VA will make reasonable efforts to obtain relevant non-Federal records).  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Further, the Veteran provided testimony at a January 2009 Board hearing.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in April 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the following development:  obtain records from the Cleveland, Ohio VA medical center; request medical records from Dr. HT; inform the Veteran he could submit a statement from the physician who told him his sleep apnea was related to PTSD; and provide the Veteran with a sleep apnea examination.  This development was completed as evidenced by a June 2009 negative response from the Cleveland, Ohio VA medical center, a May 2009 letter informing the Veteran he could submit the records from Dr. HT and his other physician or submit an authorization and consent form for the records, and a January 2010 sleep apnea examination report.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's claim was received by the RO in October 2005.   During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310 (2010)).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service- connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has asserted that he has difficulty sleeping and that a physician told him he had sleep apnea that was related to service or to his service-connected PTSD.  Although the Veteran was provided the opportunity to submit such supporting evidence, no corroborating medical statement was submitted.   See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).

Sleep apnea is defined as transient periods of cessation of breathing during sleep.  Dorland's Illustrated Medical Dictionary at 118 (31st ed. 2007).  

A comprehensive January 2010 VA respiratory examination was conducted, and the examiner reviewed the claims file.  The Veteran reported trouble sleeping since 1966.  The examination included a self-administered questionnaire, an overnight diagnostic polysomnography, an electroencephalogram (EEG), an electrocardiogram (ECG), and an electromyogram (EMG) of the legs and chin.  The examiner found that the testing results indicated there was no sleep apnea, noting that the sleep study findings were not consistent with obstructive sleep apnea.  The diagnoses were possible restless legs syndrome and possible nightmare disorder.  The examiner recommended that a mental health examination be requested to determine if the nightmare disorder was connected to his service-connected PTSD.  As discussed previously, this separate matter may be pursued at the RO.  

As for service connection for the claimed sleep apnea, the Board finds that the evidence of record does not support service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  The Board assigns significant weight to the January 2010 VA examination report because it is competent, credible, and highly probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  The examiner's conclusion that there was no sleep apnea was based upon a full medical history and extensive diagnostic testing and was sufficiently detailed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the relevant information located in the claims file and the thoroughness and detail of the opinion).  Additionally, the other medical evidence of record does not contain any diagnoses or of sleep apnea.

Although the Veteran has stated that he has sleep apnea, the Board finds that his lay testimony is not competent to provide such a diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that it is improper to categorically reject lay evidence offered to establish medical etiology or diagnosis).  Although symptoms such as tiredness, waking up in the middle of the night, and nightmares, are capable of lay observation, the diagnosis of sleep apnea is not.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  Such a diagnosis requires medical expertise, as indicated by the VA examiner's ordering of extensive diagnostic testing, including an overnight diagnostic polysomnography, EEG, ECG, and EMG, to determine the presence of sleep apnea.  A diagnosis of sleep apnea thus "does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge", unlike such disabilities such as tinnitus and varicose veins, which are apparent to a lay observer.  See Espiritu, 2 Vet. App. at 494-95; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The evidence of record thus establishes that there is no currently diagnosed sleep apnea.   

Accordingly, because there is no current disability, service connection on any basis - direct or secondary - for sleep apnea is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for sleep apnea is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a medical addendum opinion and to provide the Veteran with a back examination.

First, remand is required to obtain an addendum opinion regarding the claim for service connection for a bilateral knee disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examiner cannot ignore lay evidence of an in-service injury and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, service connection may be granted for disability diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, an examination report must include rationale and analysis for any medical opinion provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, the Veteran has provided testimony that he had knee pain during service and since that time.  A November 2006 VA examination was conducted.  The examiner found that the knee disability was not related to service, noting that there was no credible scientific medical literature that supported the contention that knee pain was caused by jumping from planes, that the design of parachutes was changed prior to Vietnam so that these injuries did not occur, that there were no complaints of knee pain until 2005, and that there was no documentation of knee pain while on active duty.  The Board finds this medical opinion inadequate.  There is no explanation regarding how the examiner determined that the design of parachutes had changed to avoid these injuries, the examiner ignored the Veteran's lay statements regarding knee pain since service discharge, and the examiner appeared to require medical documentation of knee pain or a knee diagnosis during service.  Accordingly, an addendum opinion is required.

Second, remand is required to afford the Veteran an examination regarding his claim for service connection for a back disorder.  VA's duty to assist includes providing the Veteran with a medical examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83- 86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and active service, including evidence of continuity of symptomatology).  Here, the Veteran has provided competent testimony that he participated in 39 jumps during service.  His service personnel records (SPRs) establish that he served with the 101st Airborne Division and earned a Parachute Badge.  He has also provided testimony that his back pain began a few weeks after his knee pain during service and has existed since that time.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Accordingly, there is competent lay evidence of back symptoms, an in-service event, and an indication that the disability may be associated with the in- service complaints.  Remand is thus required to obtain an examination and a nexus opinion.

Additionally, the Board finds that although a May 2009 letter was sent to the Veteran regarding his private medical records from Dr. HT, the letter was less than clear.  It first directed the Veteran to send treatment records from Dr. HT, if available.  Then, the letter noted that the Veteran could send in a VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran did not respond.  The Board finds that an additional letter should be sent requesting the Veteran to send in a Form 21-4142 for the records from Dr. HT. 

Furthermore, in an October 2005 submission regarding unrelated service connection claims, the Veteran asserted that he is a combat veteran and that 38 U.S.C.A. § 1154(b) should be applied in the adjudication of his claim.  The Veteran's military occupational specialty was cook, but he served in Vietnam from July 8, 1965 to June 22, 1966.  His SPRs indicated receipt of the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Ribbon with device, and noted participation in the Vietnam Defense Campaign.  The AMC should make a determination, to include conducting any required development, regarding whether the Veteran is a combat veteran. 

Last, the most recent VA treatment records associated with the claims file are from January 2008.  Accordingly, the AMC should seek to obtain and associate with the claims file all treatment records since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he fill out and return VA Form 21-4142, Authorization and Consent to Release Information, for any records from Dr. HT for knee and back treatment in 1971.  Subsequently, attempt to obtain all the records of treatment or examination from Dr. HT.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, since January 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must inform the Veteran that he can also provide alternative forms of evidence.  

3.  After conducting any necessary development, make an administrative determination regarding whether the Veteran is a combat veteran.  The AMC must address the Veteran's service in Vietnam from July 8, 1965 to June 22, 1966, his receipt of the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Ribbon with device, and his participation in the Vietnam Defense Campaign.  

4.  After any additional medical records have been associated with the claims file and the combat determination has been made, request an addendum opinion from the same VA examiner who conducted the November 2006 joints examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability was caused by military service, to include his parachute jumps.  The examiner must specifically address the Veteran's assertions of in-service knee pain and knee pain since that time.  If any medical or other literature is used in support of the opinion, that literature must be cited.  

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the veteran a new comprehensive examination to determine the etiology of the Veteran's bilateral knee disability.

5.  After any additional medical records have been associated with the claims file and the combat determination has been made, provide the Veteran an appropriate examination to determine the nature and etiology of any low back disorder.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.  The rationale for all opinions expressed must be provided.  

The examiner must determine whether there are any currently diagnosed back disorders.  If so, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's low back disorder is as likely as not (50 percent or greater probability) caused by military service, to include his parachute jumps.  The examiner must also provide an opinion whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability caused or aggravated any currently diagnosed low back disorder.  The examiner must specifically address the Veteran's assertions of in-service back pain, back pain since service discharge, and a 1993 VA x-ray report that noted a normal lumbar spine.  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


